Exhibt 2.2 Agreement and Plan of Reorganization BETWEEN MetaSwarm Holdings, Inc. (An NV Corporation) AND MetaSwarm Corporation, MetaSwarm Holdings, Inc. (A BVI corporation) and the Shareholders of both MetaSwarm Corporation and MetaSwarm Holdings, Inc. (A BVI corporation) Table of Contents AGREEMENT AND PLAN OF REORGANIZATION 1 ARTICLE 1 1 The Acquisition 1 ARTICLE 2 2 The Closing 2 ARTICLE 3 2 Representations And Warranties Of MSH 2 MSH hereby represents and warrants to ACQUIRED as follows: 2 MSH shall deliver to THE ACQUIRED, on or before Closing, each of the following: 2 Organization, Standing and Power 4 Qualification 5 Capitalization of MSH 5 Authority 5 Absence of Undisclosed Liabilities 5 Absence of Changes 5 Tax Matters 5 Options, Warrants, Etc 6 Title to Assets 6 Agreements in Force and Effect 6 Legal Proceedings, Etc 6 Governmental Regulation 6 Brokers and Finders 6 Accuracy of Information 6 Subsidiaries 7 Consents 7 Improper Payments 7 Copies of Documents 7 Valid Issuance of Securities 8 Related Party Transactions 8 Foreign Assets Control Regulations 8 Private Offering by MSH 8 ARTICLE 4 8 Representations And Warranties Of ACQUIRED: 8 1 THE ACQUIRED and where applicable, each shareholder of THE ACQUIRED who executes this Agreement, hereby represents and warrants to MSH as follows: 8 Organization, Standing and Power 10 Qualification 11 Capitalization of THE ACQUIRED 11 Authority 11 Absence of Undisclosed Liabilities 11 Absence of Changes 11 Tax Matters 11 Options, Warrants, etc. 12 Title to Assets 12 Agreements in Force and Effect 12 Legal Proceedings, Etc. 12 Governmental Regulation 12 Broker and Finders 12 Accuracy of Information 12 Subsidiaries 13 Consents 13 Improper Payments 13 Copies of Documents 13 Investment Intent of Shareholders 13 ARTICLE 5 14 Conduct And Transactions Prior To The Effective Time Of The Acquisition 14 Conduct and Transactions of MSH. 14 Conduct and Transactions ofTHE ACQUIRED. 14 ARTICLE 6 15 Rights Of Inspection 15 ARTICLE 7 16 Conditions To Closing 16 Representations and Warranties 16 Performance of Obligations 16 Corporate Action 16 Consents 16 Financial Statements 16 Governmental Approval 17 Changes in Financial Condition of MSH 17 Absence of Pending Litigation 17 Authorization for Issuance of Stock 17 Conditions to Obligations of THE ACQUIRED 17 Representations and Warranties 17 Performance of Obligation 17 Corporate Action 18 Consents 18 Financial Statements 18 Statutory Requirements 18 Governmental Approval 18 Employment Agreements 18 Changes in Financial Condition of THE ACQUIRED 18 Absence of Pending Litigation 18 Shareholder Approval 18 ARTICLE 8 19 2 Matters Subsequent To Closing 19 Covenant of Further Assurance 19 ARTICLE 9 19 Nature And Survival Of Representations 19 ARTICLE 10 19 Termination Of Agreement And Abandonment Of Reorganization 19 Termination 19 Termination of Obligations and Waiver of Conditions; Payment of Expenses 19 ARTICLE 11 20 Exchange Of Shares; Fractional Shares 20 Exchange of Shares 20 Restrictions on Shares Issued to Shareholders 20 ARTICLE 12 20 Miscellaneous 20 Construction 20 Notices 20 1322 West Pachua Circle1322 West Pachua Circle 21 Ivins UT 84738Ivins UT 84738 21 Ivins UT 84738 21 Amendment and Waiver 21 Remedies not Exclusive 21 Counterparts 21 Benefit 22 Entire Agreement 22 Expenses 22 Captions and Section Headings 22 EXHIBIT A: SHAREHOLDER DATA AND ACKNOWLEDGMENTS OF METASWARM CORPORATION AND METASWARM HOLDINGS, INC. (BVI) SHAREHOLDERS 24 MetaSwarm Corporation (BVI) Shareholders 24 MetaSwarm Holdings (BVI) Shareholders 25 EXHIBIT B: INVESTMENT REPRESENTATION STATEMENT 26 (7)ACCREDITED INVESTOR.I AM AN “ACCREDITED INVESTOR” AS DEFINED BY REGULATION D AS SET FORTH BELOW; 27 Any private business development company as defined in section 202(a)(22) of the Investment Advisers Act of 1940; 27 Any organization described in section 501(c)(3) of the Internal Revenue Code, corporation, Massachusetts or similar business trust, or partnership, not formed for the specific purpose of acquiring the securities offered, with total assets in excess of $5,000,000; 27 Any director, executive officer, or general partner of the issuer of the securities being offered or sold, or any director, executive officer, or general partner of that issuer; Any natural person whose individual net worth, or joint net worth with that person's spouse, at the time of his purchase exceeds $1,000,000; 27 Any natural person who had individual income in excess of $200,000 in each of the two most recent years or joint income with that person's spouse in excess of $300,000 in each of those years and has a reasonable expectation of reaching the same income level in the current year; 27 Any trust, with total assets in excess of $5,000,000, not formed for the specific purpose of acquiring the securities offered, whose purchase is directed by a sophisticated person as described in section 30.506(b)(2)(ii); and 27 Any entity in which all of the equity owners are accredited investors. 27 3 AGREEMENT AND PLAN OF REORGANIZATION This Agreement and Plan of Reorganization (“the Agreement”), dated as of the 17th day of November 2006, is by and between MetaSwarm Holdings, Inc. (the Acquirer), a Nevada corporation (“MSH”) with its principal offices and place of business at 3420 Ocean Park Blvd., Santa Monica, CA90405; and (collectively called “THE ACQUIRED”) MetaSwarm Holdings, Inc. , (“META-H”), and MetaSwarm Corporation (“META-CORP”), both British Virgin Island corporations with their principal offices and place of business at 530 South Lake Avenue, #186, Pasadena, CA91101, and the Shareholders of META-H and META-CORP . Recitals: 1. MSH is a Nevada corporation organized on November 9, 2006 under the laws of the Nevada, has authorized capital stock of 300,000,000 common shares and 0 (zero) preferred shares, US$0.001 par value, of which 4,000,000common shares, are issued and outstanding. 2. META-CORP is a corporation organized under the laws of the British Virgin Islands on November 5, 2004 and has authorized capital stock of 30,000,000 common shares, US$0.001 par value, of which 2,500,000 shares are issued and outstanding. 3. META-H is a corporation organized under the laws of the British Virgin Islands on November 5, 2004 and has authorized capital stock of 50,000 common shares, US$0.001 par value, of which 100shares are issued and outstanding. 4. The respective Boards of Directors of MSH and THE ACQUIRED have deemed it advisable and in the best interests ofMSH and THE ACQUIRED that THE ACQUIRED be acquired by MSH, pursuant to the terms and conditions set forth in this Agreement; 5. MSH and THE ACQUIRED propose to enter into this Agreement which provides among other things that 100% of the outstanding shares of THE ACQUIRED be acquired by MSH, in exchange for 30,000,000shares ofMSH and such additional items as more fully described in the Agreement; and 6. The parties desire the transaction to qualify as a tax-free reorganization under Section 368 (a)(1)(B) of the Internal Revenue Code of 1986, as amended. NOW, THEREFORE, in consideration of the mutual promises contained herein and other good and valuable consideration, receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: ARTICLE 1 The Acquisition At the Closing, 2,500,000 common shares of THE ACQUIRED, which represent 100% of the outstanding shares of THE ACQUIRED, shall be acquired by MSH in exchange for 30,000,000 restricted common shares of MSH (the “Shares”).The Shares of MSH to be exchanged in this transaction shall be exchanged and issued as set forth in Exhibit A to this Agreement. 4 At the Closing, THE ACQUIRED shareholders will deliver certificates for the outstanding shares of THE ACQUIRED, duly endorsed so as to make MSH the sole holder thereof, free and clear of all claims and encumbrances and MSH shall deliver a transmittal letter directed to the transfer agent of MSH directing the issuance of the Shares to the shareholders of THE ACQUIRED as set forth on Exhibit A of this Agreement. Following the reorganization there will be a total of 35,292,500 common shares, US$.001 par value, issued and outstanding in MSH and no preferred shares will be issued and outstanding. Following the reorganization, THE ACQUIRED will be a wholly owned (100%) subsidiary of MSH. ARTICLE 2 The Closing The consummation of the transactions contemplated by this Agreement (the “Closing”) shall take place at 301 North Lake Avenue, Suite 320-05, Pasadena, California 91101 on or beforeDecember 16, 2006, (the “Closing Date”) or at such other place or date and time as may be agreed to by the parties hereto. The following conditions are a part of this Agreement and must be completed on the Closing Date, or such other date specified by the parties: (a) Marvin Shannon and Kent Shiu Fu Lam shall be the sole members of, the Board of Directors of MSH. (b) The following shall be appointed as officers of MSH: NAME POSITION Marvin Shannon Chief Executive Officer Kent Shiu Fu Lam President To be named Chief Financial Officer Within 30 days of Closing, MSH agrees to file and use its best efforts to make effective, a Registration Statement on Form SB-2 or other appropriate form to register for resale those shares as agreed to be issued by the Company. ARTICLE 3 Representations And Warranties Of MSH MSH hereby represents and warrants to ACQUIRED as follows: MSH shall deliver to THE ACQUIRED, on or before Closing, each of the following: 1. Financial Statements.Audited financial statements of MSH including, but not limited to, balance sheets, income statements, statements of stockholders’ equity and statements of cash flows from inception to the latest quarter, prepared in accordance with generally accepted accounting principles, consistently applied, and which fairly present the financial condition of MSHat the dates thereof.(Schedule A) 5 2. Property.An accurate list and description of all property, real or personal, owned by MSH of a value equal to or greater than $1,000.00.(Schedule B.) 3. Liens and Liabilities.A complete and accurate list of all material liens, encumbrances, easements, security interests or similar interests in or affecting any of the assets listed on Schedule B (Schedule C) together with a complete and accurate list of all debts, liabilities and obligations of MSHincurred or owing as of the date of this Agreement.(Schedule D) 4. Leases and Contracts.A complete and accurate list of all material leases (whether of real or personal property) and each contract, promissory note, mortgage, license, franchise, or other written agreement to which MSHis a party which involves or can reasonably be expected to involve aggregate future payments or receipts by MSH(whether by the terms of such lease, contract, promissory note, license, franchise or other written agreement or as a result of a guarantee of the payment of or indemnity against the failure to pay same) of $1,000.00 or more annually. 5. Loan Agreements.Complete and accurate copies of all loan agreements and other documents with respect to obligations of MSH for the repayment of borrowed money, including a listing thereof. (Schedule E.) 6. Consents Required.A complete list of all agreements wherein consent to the transaction herein contemplated is required; or where notice of such transaction is required at or subsequent to closing, or where consent to an acquisition, consolidation, or sale of all or substantially all of the assets is required.(Schedule F.) 7. Articles and Bylaws.Complete and accurate copies of the Articles of Incorporation and Bylaws of MSH together with all amendments thereto to the date hereof.(Schedule G.) 8. Shareholders.A complete list of all persons or entities holding capital stock of MSH (as certified by MSH’s transfer agent) or any rights to subscribe for, acquire, or receive shares of the capital stock of MSH (whether warrants, calls, options, or conversion rights), including copies of all stock option plans whether qualified or nonqualified, and other similar agreements.(Schedule H.) 9. Officers and Directors.A complete and current list of all Officers and Directors of MSH, each of whom shall resign effective as of the Closing Date.(Schedule I.) 10. Salary Schedule.A complete and accurate list (in all material respects) of the names and the current salary for each present employee of MSHwho received $1,000.00 or more in aggregate compensation from MSH whether in salary, bonus or otherwise, who is presently scheduled to receive from MSH a salary in excess of $1,000.00 during the fiscal year ending December 31, 2006, including in each case the amount of compensation received or scheduled to be received, and a schedule of the hourly rates of all other employees listed according to departments.All such employees are “at will” employees of MSH. (Schedule J.) 11. Litigation.A complete and accurate list (in all material respects) of all material civil, criminal, administrative, arbitration or other such proceedings or investigations (including without limitations unfair labor practice matters, labor organization activities, environmental matters and civil rights violations) pending or, to the knowledge of MSH threatened, which may materially and adversely affect MSH.(Schedule K.) 12. Tax Returns.Accurate copies of all Federal and State tax returns for MSH since inception.(Schedule L.) 6 13. Agency Reports. Copies of all material reports or filings (and a list of the categories of reports or filings made on a regular basis) made by MSH under ERISA, EEOC, FDA and all other governmental agencies (federal, state or local) since inception.(Schedule M.) 14. Banks.A true and complete list, as of the date of this Agreement, showing (1) the name of each bank in which MSH has an account or safe deposit box, and (2) the names and addresses of all signatories.(Schedule N.) 15. Jurisdictions Where Qualified.A list of all jurisdictions wherein MSH is qualified to do business and is in good standing, including a copy of all certificates of good standing or existence, as applicable, that such jurisdictions shall have issued no later than 30 days prior to the date of this Agreement.(Schedule O.) 16. Subsidiaries.A complete list of all subsidiaries of MSH.(Schedule P.) The term “Subsidiary” or “Subsidiaries” shall include corporations, unincorporated associations, partnerships, limited liability companies, joint ventures, or similar entities in which MSH has an interest, direct or indirect. 17. Union Matters.An accurate list and description (in all material respects) of all union contracts and collective bargaining agreements of MSH, if any. (Schedule Q.) 18. Employee and Consultant Contracts.A complete and accurate list of all employee and consultant contracts which MSH may have, other than those listed in the schedule on Union Matters.(Schedule R.) 19. Employee Benefit Plans.Complete and accurate copies of all salary, stock options, bonus, incentive compensation, deferred compensation, profit sharing, retirement, pension, group insurance, disability, death benefit or other benefit plans, trust agreements or arrangements of MSH in effect on the date hereof or to become effective after the date hereof, together with copies of any determination letters issued by the Internal Revenue Service with respect thereto.(Schedule S.) 20. Insurance Policies.A complete and accurate list and a description of all material insurance policies naming MSH as an insured or beneficiary or as a loss payable payee or for which MSH has paid all or part of the premium in force on the date hereof, specifying any notice or other information possessed by MSH regarding possible claims thereunder, cancellation thereof or premium increases thereon, including any policies now in effect naming MSH as beneficiary covering the business activities of MSH (Schedule T.) 21. Customers.A complete and accurate list (in all material respects) of the customers of MSH, including presently effective contracts of MSH accounting for the principal revenues of MSH, indicating the dollar amounts of gross income of each such customer since inception (including but not limited to subscribers to the services or materials or publications of MSH.(Schedule U.) 22. Licenses and Permits.A complete list of all licenses, permits and other authorizations of MSH.(Schedule V.) Organization, Standing and Power MSH is a corporation duly organized, validly existing and in good standing under the laws of Nevada with all requisite corporate power to own or lease its properties and carry on its businesses as are now being conducted. 7 Qualification MSH is duly qualified and is licensed as a foreign corporation authorized to do business in each jurisdiction wherein it conducts its business operations where in each jurisdiction the failure to qualify would have a material adverse effect on MSH or its business operations. Capitalization of MSH The authorized capital stock of MSH consists of 300,000,000 shares of Common Stock and 0 (zero) shares of Preferred Stock, US$.001 par value, of which the only shares issued and outstanding shall be common shares issued to shareholders listed on Schedule H, which shares were duly authorized, validly issued and fully paid and nonassessable, and were issued in accordance with the registration provisions of the Securities Act of 1933, as amended (the “Securities Act”) and any relevant registration or qualification provisions of state securities laws or pursuant to valid exemptions therefrom.There are no preemptive rights with respect to the MSH stock.There is no agreement or understanding between any persons and/or entities, which affects or relates to the voting or giving of written consents with respect to any security or by a director of MSH. Authority The execution and delivery of this Agreement and consummation of the transactions contemplated herein have been duly authorized by all necessary corporate actions, including but not limited to duly and validly authorized action and approval by the Board of Directors, on the part of MSH.This Agreement constitutes the valid and binding obligation of MSH enforceable against it in accordance with its terms, subject to bankruptcy, insolvency, reorganization, moratorium or similar laws now or hereafter in effect relating to creditors’ rights generally or to general principles of equity.This Agreement has been duly executed by MSH and the execution and delivery of this Agreement and the consummation of the transactions contemplated by this Agreement shall not result in any breach of any terms or provisions of MSH’s Articles of Incorporation or Bylaws or of any other agreement, contract, indenture, mortgage, license, contract, note, bond, court order or instrument to which MSH is a party or by which it is bound. Absence of Undisclosed Liabilities MSH has no material liabilities of any nature, whether fixed, absolute, contingent or accrued, which were not reflected on the financial statements set forth in Schedule A or otherwise disclosed in this Agreement or any of the Schedules or Exhibits attached hereto.As of the Closing, MSHshall have no assets or liabilities other than those resulting from the acquisition of MSH. Absence of Changes Since inception there has not been any material adverse change in the condition (financial or otherwise), assets, liabilities, properties, earnings, business or prospects of MSH, except for changes resulting from completion of those transactions described herein. Tax Matters All taxes and other assessments and levies which MSH is required by law to withhold or to collect have been duly withheld and collected, and have been paid over to the proper government authorities or are held byMSH in separate bank accounts for such payment or are represented by depository receipts, and all such withholdings and collections and all other payments due in connection therewith (including, without limitation, employment taxes, both the employee’s and employer’s share) have been paid over to the government or placed in a separate and segregated bank account for such purpose.There are no known deficiencies in income taxes for any periods and further, the representations and warranties as to absence of undisclosed liabilities contained in this Article 3 include any and all tax liabilities of whatsoever kind or nature (including, without limitation, all federal, state, local and foreign income, profit, franchise, sales, use and property taxes) due or to become due, incurred in respect of or measured by MSH income or business prior to the Closing Date.Further, MSH has timely filed all federal, state and local tax returns it is required to file.Each such return is complete and accurate. 8 Options, Warrants, Etc. Except as otherwise described in Schedule H, there are no outstanding options, warrants, calls, convertible securities, commitments or agreements of any character to which MSH or its shareholders are a party or by which MSH or its shareholders are bound, or are a party, calling for the issuance of shares of capital stock of MSH or any securities representing the right to purchase or otherwise receive any such capital stock of MSH.MSH has not declared and is not otherwise obligated to pay any dividends, whether in cash, stock or other property. Title to Assets Except for liens set forth in Schedule C, MSH is the sole unconditional owner of, with good and marketable title to, all assets listed in the schedules as owned by it and all other property and assets are free and clear of all mortgages, liens, pledges, charges or encumbrances of any nature whatsoever. Agreements in Force and Effect Except as set forth in Schedules D and E, all material contracts, agreements, plans, promissory notes, bonds, indentures, mortgages, leases, policies, licenses, franchises or similar instruments to which MSH is a party are valid and in full force and effect on the date hereof, and MSH has not breached any material provision of, and is not in default in any material respect under the terms of, any such contract, agreement, plan, promissory note, bond, indenture, mortgage, lease, policy, license, franchise or similar instrument which breach or default would have a material adverse effect upon the business, operations, properties or financial condition of MSH. Legal Proceedings, Etc. Except as set forth in Schedule K, there are no civil, criminal, administrative, arbitration or other such proceedings or investigations pending or, to the knowledge of either MSH or the shareholders thereof, threatened, in which, individually or in the aggregate, an adverse determination would materially and adversely affect the assets, properties, business or operations of MSH.MSH has substantially complied with, and is not in default in any material respect under, any laws, ordinances, requirements, regulations or orders applicable to its businesses. Governmental Regulation To the knowledge of MSH and except as set forth in Schedule K, MSH is not in violation of or in default with respect to any applicable law or any applicable rule, regulation, order, writ or decree of any court or any governmental commission, board, bureau, agency or instrumentality, or delinquent with respect to any report required to be filed with any governmental commission, board, bureau, agency or instrumentality which violation or default could have a material adverse effect upon the business, properties, operations or financial condition of MSH. Brokers and Finders MSH shall be solely responsible for payment to any broker or finder retained by MSH for any brokerage fees, commissions or finders’ fees in connection with the transactions contemplated herein.MSH has not agreed to pay any fees or commissions to any party. Accuracy of Information No representation or warranty by MSH contained in this Agreement and no statement contained in any certificate or other instrument delivered or to be delivered to MSH pursuant hereto or in connection with the transactions contemplated hereby (including without limitation all Schedules and exhibits hereto) contains or will contain any untrue statement of material fact or omits or will omit to state any material fact necessary in order to make the statements contained herein or therein not misleading. 9 Subsidiaries Except as listed in Schedule P, MSH does not have any other subsidiaries or own capital stock representing ten percent (10%) or more of the issued and outstanding stock of any other corporation, the interest in any partnership or joint venture, or the membership interests in any limited liability company. Consents Except as listed in Schedule F, no consent or approval of, or registration, qualification or filing with, any governmental authority or other person is required to be obtained or accomplished by MSH or any shareholder thereof in connection with the consummation of the transactions contemplated hereby. Improper Payments Neither MSH, nor any person acting on behalf of MSHhas made any payment or otherwise transmitted anything of value, directly or indirectly, to any official or any government or agency or political subdivision thereof for the purpose of influencing any decision affecting the business of MSH, any customer, supplier or competitor of MSH or employee of such customer, supplier or competitor, for the purpose of obtaining, retaining or directing business for MSH, or any political party or any candidate for elective political office nor has any fund or other asset of MSH been maintained that was not fully and accurately recorded on the books of account of MSH. Copies of Documents MSH has made available for inspection and copying by ACQUIRED and their duly authorized representatives, and will continue to do so at all times, true and correct copies of all documents that it has filed with the Securities and Exchange Commission and all other governmental agencies which are material to the terms and conditions contained in this Agreement.MSH has timely filed all reports, notices, forms and other documents, including registration statements, required by it to be filed with the Securities and Exchange Commission.MSH is in compliance with the Sarbannes-Oxley Act of 2002 and the regulations promulgated thereunder.Furthermore, all filings by MSH with the Securities and Exchange Commission, and all other governmental agencies, including but not limited to the Internal Revenue Service, have contained information which is true and correct, in all material respects and did not contain any untrue statement of a material fact or omit to state any material fact necessary to make the statements made therein not misleading or which could have any material adverse effect upon the assets, properties, financial condition or operations of MSH or adversely affect the objectives of this Agreement with respect to MSH including, but not limited to, the issuance and subsequent trading of the shares of common stock of MSH to be received hereby, subject to compliance by the shareholders of MSH with applicable law. 10 Valid Issuance of Securities The Shares, when issued, sold and delivered in accordance with the terms of this Agreement for the consideration expressed herein, will be duly and validly issued, fully paid and non-assessable, and will be free of restrictions on transfer other than restrictions on transfer under this Agreement and applicable state and federal securities laws. Related Party Transactions No employee, officer or director of MSH or member of his or her immediate family is indebted to MSH, nor is MSH indebted (or committed to make loans or extend or guarantee credit) to any of them.No member of the immediate family of any officer or director of MSH is directly or indirectly interested in any material contract with MSH. Foreign Assets Control Regulations The issuance of the Shares by MSH will not violate the Trading with the Enemy Act, as amended, or any of the foreign assets control regulations of the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling legislation or executive order relating thereto.Without limiting the foregoing, MSH is not or will not become a blocked person described in Section 1 of Executive Order 13224 of September 23, 2001 Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49049 (2001)) or does not knowingly engage or will not engage in any dealings or transactions, or be otherwise associated, with any such person. Private Offering by MSH Neither MSH nor anyone acting on its behalf has offered the Shares of any similar securities for sale to, or solicited any offer to buy any of the same from, or otherwise approached or negotiated in respect thereof with, any person other than the shareholders of MSH, each of which has been offered the Shares in a private sale for investment.Neither MSH nor anyone acting on its behalf has taken, or will take, any action that would subject the issuance of the Shares to the registration requirements of Section 5 of the Securities Act. ARTICLE 4 Representations And Warranties Of ACQUIRED: THE ACQUIRED and where applicable, each shareholder of THE ACQUIRED who executes this Agreement, hereby represents and warrants to MSH as follows: THE ACQUIRED shall deliver to MSH, on or before Closing, the following documents of THE ACQUIRED: 1. Financial Statements.Audited financial statements of THE ACQUIRED including, but not limited to, balance sheets, income statements, statements of stockholders’ equity and statements of cash flows from inception to the latest quarter, prepared in accordance with generally accepted accounting principles, consistently applied, and which fairly present the financial condition of THE ACQUIRED at the dates thereof.(Schedule AA) 11 2. Property.An accurate list and description of all property, real or personal owned by THE ACQUIRED of a value equal to or greater than $1,000.00.(Schedule BB) 3. Liens and Liabilities.A complete and accurate list of all material liens, encumbrances, easements, security interests or similar interests in or affecting any of the assets listed on Schedule BB.(Schedule CC). A complete and accurate list of all debts, liabilities and obligations of THE ACQUIRED incurred or owing as of the date of this Agreement.(Schedule CC.1). 4. Leases and Contracts.A complete and accurate list of all material leases (whether of real or personal property) and each contract, promissory note, mortgage, license, franchise, or other written agreement to which THE ACQUIRED is a party which involves or can reasonably be expected to involve aggregate future payments or receipts by THE ACQUIRED (whether by the terms of such lease, contract, promissory note, license, franchise or other written agreement or as a result of a guarantee of the payment of or indemnity against the failure to pay same) of $1,000.00 or more annually during the twelve-month period ended June 30, 2006 or any consecutive twelve-month period thereafter, except any of said instruments which terminate or are cancelable without penalty during such twelve-month period.(Schedule DD.) 5. Loan Agreements.Complete and accurate copies of all loan agreements and other documents with respect to obligations of THE ACQUIRED for the repayment of borrowed money, including a listing thereof.(Schedule EE.) 6. Consents Required.A complete list of all agreements wherein consent to the transaction herein contemplated is required; or where notice of such transaction is required at or subsequent to closing, or where consent to an acquisition, consolidation, or sale of all or substantially all of the assets is required.(Schedule FF.) 7. Articles and Bylaws.Complete and accurate copies of the Articles of Incorporation and Bylaws of THE ACQUIRED, together with all amendments thereto to the date hereof.(Schedule GG.) 8. Shareholders.A complete list of all persons or entities holding capital stock of THE ACQUIRED or any rights to subscribe for, acquire, or receive shares of the capital stock of THE ACQUIRED (whether warrants, calls, options, or conversion rights), including copies of all stock option plans whether qualified or nonqualified, and other similar agreements. (Schedule HH.) 9. Officers and Directors.A complete and current list of all officers and Directors of THE ACQUIRED.(Schedule II.) 10. Salary Schedule.A complete and accurate list (in all material respects) of the names and the current salary or each present employee of THE ACQUIRED who received $1,000 or more in aggregate compensation from THE ACQUIRED whether in salary, bonus or otherwise, who is presently scheduled to receive from THE ACQUIRED a salary in excess of $1,000.00 during the fiscal year ending December 31, 2006, including in each case the amount of compensation received or scheduled to be received, and a schedule of the hourly rates of all other employees listed according to departments.(Schedule JJ.) 11. Litigation.A complete and accurate list (in all material respects) of all material civil, criminal, administrative, arbitration or other such proceedings or investigations (including without limitations unfair labor practice matters, labor organization activities, environmental matters and civil rights violations) pending or, to the knowledge of THE ACQUIRED threatened, which may materially and adversely affect THE ACQUIRED. (Schedule KK.) 12. Tax Returns.Accurate copies of all Federal and State tax returns for THE ACQUIRED for the last five fiscal years, if any.(Schedule LL.) 12 13. Agency Reports.Copies of all material reports or filings (and a list of the categories of reports or filings made on a regular basis) made by THE ACQUIRED under ERISA, EEOC, FDA and all other governmental agencies (federal, state or local) for the last five fiscal years.(Schedule MM.) 14. A true and complete list (in all material respects), as of the date of this Agreement, showing (1) the name of each bank in which THE ACQUIRED has an account or safe deposit box, and (2) the names and addresses of all signatories.(Schedule NN.) 15. Jurisdictions Where Qualified. A list of all jurisdictions wherein THE ACQUIRED is qualified to do business and is in good standing.(Schedule OO.) 16. Subsidiaries.A complete list of all subsidiaries of THE ACQUIRED. (Schedule PP.) The term “Subsidiary” or “Subsidiaries” shall include corporations, unincorporated associations, partnerships, limited liability companies, joint ventures, or similar entities in which THE ACQUIRED has an interest, direct or indirect. 17. Union Matters.An accurate list and description (in all material respects of union contracts and collective bargaining agreements of THE ACQUIRED, if any.(Schedule QQ.) 18. Employee and Consultant Contracts.A complete and accurate list of all employee and consultant contracts which THE ACQUIRED may have, other than those listed in the schedule on Union Matters.(Schedule RR.) 19. Employee Benefit Plans. Complete and accurate copies of all salary, stock option, bonus, incentive compensation, deferred compensation, profit sharing, retirement, pension, group insurance, disability, death benefit or other benefit plans, trust agreements or arrangements of THE ACQUIRED in effect on the date hereof or to become effective after the date hereof, together with copies of any determination letters issued by the Internal Revenue Service with respect thereto.(Schedule SS.) 20. Insurance Policies.A complete and accurate list (in all material respects) and description of all material insurance policies naming THE ACQUIRED as an insured or beneficiary or as a loss payable payee or for which THE ACQUIRED has paid all or part of the premium in force on the date hereof, specifying any notice or other information possessed by THE ACQUIRED regarding possible claims thereunder, cancellation thereof or premium increases thereon, including any policies now in effect naming THE ACQUIRED as beneficiary covering the business activities of THE ACQUIRED.(Schedule TT.) 21. Customers.A complete and accurate list (in all material respects) of the customers of THE ACQUIRED, including all presently effective contracts of THE ACQUIRED to be assigned to THE ACQUIRED, accounting for the principal revenues of THE ACQUIRED, indicating the dollar amounts of gross revenues of each such customer for the period ended September 30, 2006.(Schedule UU.) 22. Licenses and Permits.A complete list of all licenses, permits and other authorizations of THE ACQUIRED.(Schedule VV) Organization, Standing and Power THE ACQUIRED is a corporation duly organized, validly existing and in good standing under the laws of Nevada with all requisite corporate power to own or lease their properties and carry on their business as are now being conducted. Qualification THE ACQUIRED is duly qualified and licensed as a foreign corporation authorized to do business in each jurisdiction wherein it conducts business operations where in each jurisdiction the failure to qualify would have a material adverse effect on THE ACQUIRED or its business operations. Capitalization of THE ACQUIRED The authorized capital stock of THE ACQUIRED consists of 30,000,000 shares of Common Stock, US$0.001par value per share, of which the only shares issued and outstanding are 2,500,000 shares which are issued to the shareholders listed on Schedule HH, which shares were duly authorized, validly issued and fully paid and nonassessable.There are no preemptive rights with respect to THE ACQUIRED stock. Authority The execution and delivery of this Agreement and consummation of the transactions contemplated herein have been duly authorized by all necessary corporate action, including but not limited to duly and validly authorized action and approval by the Board of Directors, on the part of THE ACQUIRED.This Agreement constitutes the valid and binding obligation of THE ACQUIRED, enforceable against it in accordance with its terms, subject to bankruptcy, insolvency, reorganization, moratorium or similar laws now or hereafter in effect relating to creditors’ rights generally or to general principles of equity.This Agreement has been duly executed by THE ACQUIRED and the execution and delivery of this Agreement and the consummation of the transactions contemplated by this Agreement shall not result in any breach of any terms or provisions of THE ACQUIRED’s Articles of Incorporation or Bylaws or of any other agreement, contract, indenture, mortgage, license, note, bond, court order or instrument to which THE ACQUIRED is a party or by which it is bound. Absence of Undisclosed Liabilities THE ACQUIRED has no material liabilities of any nature, whether fixed, absolute, contingent or accrued, which were not reflected on the financial statements set forth in Schedule AA or otherwise disclosed in this Agreement or any of the Schedules or Exhibits attached hereto. Absence of Changes Since September 30, 2006, there has not been any material adverse change in the condition (financial or otherwise), assets, properties, liabilities, earnings or business of THE ACQUIRED, except for changes resulting from completion of those transactions described in Article 5. Tax Matters All taxes and other assessments and levies which THE ACQUIRED is required by law to withhold or to collect have been duly withheld and collected, and have been paid over to the proper government authorities or are held by THE ACQUIRED in separate bank accounts for such payment or are represented by depository receipts, and all such withholdings and collections and all other payments due in connection therewith (including, without limitation, employment taxes, both the employee’s and employer’s share) have been paid over to the government or placed in a separate and segregated bank account for such purpose.There are no known deficiencies in income taxes for any periods and further, the representations and warranties as to absence of undisclosed liabilities contained in Article 4 include any and all tax liabilities of whatsoever kind or nature (including, without limitation, all federal, state, local and foreign income, profit, franchise, sales, use and property taxes) due or to become due, incurred in respect of or measured by THE ACQUIRED income or business prior to the Closing Date.Further, THE ACQUIRED has timely filed all federal, state and local tax returns it is required to file.Each such return is complete and accurate. 13 Options, Warrants, etc. Except as otherwise described in Schedule HH, there are no outstanding options, warrants, calls, convertible securities, commitments or agreements of any character to which THE ACQUIRED or its shareholders are a party or by which THE ACQUIRED or its shareholders are bound, or are a party, calling for the issuance of shares of capital stock of THE ACQUIRED or any securities representing the right to purchase or otherwise receive any such capital stock of THE ACQUIRED. THE ACQUIRED has not declared and is not otherwise obligated to pay, any dividends whether in cash, stock or other property. Title to Assets Except for liens set forth in Schedule CC, THE ACQUIRED is the sole and unconditional owner of, with good and marketable title to, all the assets and patents listed in the schedules as owned by it and all other property and assets are free and clear of all mortgages, liens, pledges, charges or encumbrances of any nature whatsoever. Agreements in Force and Effect Except as set forth in Schedules DD and EE, all material contracts, agreements, plans, promissory notes, bonds, indentures, mortgages, leases, policies, licenses, franchises or similar instruments to which THE ACQUIRED is a party are valid and in full force and effect on the date hereof, and THE ACQUIRED has not breached any material provision of, and is not in default in any material respect under the terms of, any such contract, agreement, plan, promissory note, bond, indenture, mortgage, lease, policy, license, franchise or similar instrument which breach or default would have a material adverse effect upon the business, operations, properties or financial condition of THE ACQUIRED. Legal Proceedings, Etc. Except as set forth in Schedule KK, there are no civil, criminal, administrative, arbitration or other such proceedings or investigations pending or to the knowledge of THE ACQUIRED, threatened, in which, individually or in the aggregate, an adverse determination would materially and adversely affect the assets, properties, business or operations of THE ACQUIRED. THE ACQUIRED has substantially complied with, and is not in default in any material respect under, any laws, ordinances, requirements, regulations or orders applicable to its businesses. Governmental Regulation To the knowledge of THE ACQUIRED and except as set forth in Schedule KK, THE ACQUIRED is not in violation of or in default with respect to any applicable law or any applicable rule, regulation, order, writ or decree of any court or any governmental commission, board, bureau, agency or instrumentality, or delinquent with respect to any report required to be filed with any governmental commission, board, bureau, agency or instrumentality which violation or default could have a material adverse effect upon the business, properties, operations or financial condition of THE ACQUIRED. Broker and Finders THE ACQUIRED shall be solely responsible for payment to any broker or finder retained by THE ACQUIRED for any brokerage fees, commissions or finders’ fees in connection with the transactions contemplated herein. Accuracy of Information No representation or warranty by THE ACQUIRED contained in this Agreement and no statement contained in any certificate or other instrument delivered or to be delivered to THE ACQUIRED pursuant hereto or in connection with the transactions contemplated hereby (including without limitation all Schedules and Exhibits hereto) contains or will contain any untrue statement of a material fact or omits or will omit to state any material fact necessary in order to make the statements contained herein or therein not misleading. 14 Subsidiaries Except as listed in Schedule PP, THE ACQUIRED does not have any other subsidiaries or own capital stock representing ten percent (10%) or more of the issued and outstanding stock of any other corporation, the interest in any partnership or joint venture, or the membership interests in any limited liability company. Consents Except as listed in Schedule FF, no consent or approval of, or registration, qualification or filing with, any other governmental authority or other person is required to be obtained or accomplished by THE ACQUIRED or any shareholder thereof, in connection with the consummation of the transactions contemplated hereby. Improper Payments No person acting on behalf of THE ACQUIRED has made any payment or otherwise transmitted anything of value, directly or indirectly, to any official or any government or agency or political subdivision thereof for the purpose of influencing any decision affecting the business of
